During the argument before the jury on a trial of the appellant on a charge of larceny, the assistant state's attorney, in the words of an exception taken, "referred to the indictment in this case, reading the name of the defendant as Maurice Hendleman,alias Worcester Reds, alias Bob Wilson." The exception was taken to the reading of the additional names on the ground that no evidence of their application to the accused had been adduced. To this the court replied that the assistant state's attorney was describing the indictment, and the jurymen had been told, and knew, that they were not to decide anything not in evidence in the case. It is sufficient to point out that, as a jury would inevitably be made aware of the names on an indictment when they took it to the jury room to consider their verdict, and would probably become aware of them otherwise during the proceeding before them, and, in view of the warning remark of the court that the jury were to consider only what had been shown by evidence before them, no injury to the accused could be attributed to the mere reading of the additional names during the argument.
Judgment affirmed, with costs to the appellee.